Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/27/2022. Claims 1-19, 21 are pending in the case.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-19 and 21 have been fully considered and are persuasive. The 35 U.S.C. § 103 rejection of claim(s) 1-19 and 21 is respectfully withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 Claim 1 recites “generating a second electronic spreadsheet that represents data values of a first array of records that match the first parameter, wherein all of the data values of the second electronic spreadsheet pertain to the first parameter and are ranked according to a metric selected from a list consisting of: out-of-sigma count, p- value, and impact factor”,
claim 7 recites “displaying a fourth analysis that represents data values that match the second parameter value and also match the first filter, wherein all of the data values of the fourth analysis pertain to the first parameter and are ranked according to a metric selected from a list consisting of: out-of-sigma count, p-value, and impact factor” and
claim 16 recites “displaying a fourth analysis that represents data values that match the second parameter value and also match the first filter, wherein all of the data values of the fourth analysis pertain to the first parameter and are ranked according to a metric selected from a list consisting of: out-of-sigma count, p- value, and impact factor” (Emphasis added).

Applicant’s specification does not disclose generating a spreadsheet or analysis where:
(i), all data values of the spreadsheet or analysis pertain to a first parameter, and 
(ii) all data values of the spreadsheet or analysis are ranked according to a metric 
selected from a list consisting of: out-of-sigma count, p- value, and impact factor.

Applicant’s specification discloses the following (Emphasis added):
In paragraph [72]
 … ranked parameter summary view 500 … has link 502 to single parameter breakout view 600 …, link 504 to related parameter summary view 700 …, and link 506 to individual lot parameter summary view 800...
In paragraph [0073]
…The ranked parameter summary view 500 (shown in FIG. 5) shows all parameters, ranked by significance… 500 displays parameters that are out of range, for further investigation. …Significance can be a simple measure such as out-of-sigma count…, p-value …, impact factor…
…Within … 500, each parameter value has a corresponding link 502 to a single parameter breakout view 600, which is a time series view of that parameter…
In paragraph [0075] 
…related parameter summary view 700 … displays parameters that share the same production sector …. The parameters can be displayed in summary or by a group-of-lots listing. The related parameter summary view 700 also displays correlations across adjacent parameters. 
In paragraph [0078]
… ranked lot summary view 1000 … presents the most significant lots for review based on highlighting mechanics such as, … parameter deltas from target values. It is generated in response to a click on the related parameter summary view 700. The large arrow on view 1000 indicates by what parameter the lot is ranked (what parameter was clicked on view 700).

Therefore applicant’s specification:
discloses ranked parameter summary view (500) that shows … parameters ranked by 
significance (out-of-sigma count, p-value, impact factor etc), 
but is silent regarding:
(i) ranking data values based on out-of-sigma count, p- value or impact factor, and 
(ii) any data being associated with a particular parameter,
discloses single parameter breakout view (600) with data values pertaining to a single 
parameter, 
but is silent regarding any ranking,
discloses related parameter summary view 700 that displays parameters that share the 
same production sector, where the parameters can be displayed in summary or by a 
group-of-lots listing, 
but is silent regarding any ranking, and 
discloses ranked lot summary view 1000 that presents the most significant lots for 
review based on highlighting mechanics and indicates by what parameter the lot is 
ranked,
but is silent regarding ranking data values based on out-of-sigma count, p- value 
or impact factor.

Therefore the above noted limitations of claims 1, 7 and 16 do not have support in the specification.
Claims 2-6, 8-15, and 17-19 and 21 merely recite additional functions performed by the inventions of claims 1, 7 and 16. Accordingly, claims 2-6, 8-15, and 17-19 and 21 are also rejected under 35 U.S.C. 112(a).
	Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Find a P-Value with Excel” BY JENNIFER ALPECHE dated 07/27/2017 and retrieved from https://ms-office.wonderhowto.com/how-to/find-p-value-with-excel-346366/

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178